  Case 19-41141        Doc 14     Filed 07/26/19 Entered 07/26/19 17:38:55             Desc Main
                                    Document     Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

________________________
In re:                   )
Boston Donuts, Inc.      )                            CHAPTER 11
Debtor                   )                            CASE NO. 19-41141-CJP
________________________)


                   MOTION TO EXTEND TIME TO FILE SCHEDULES

        Now comes Boston Donuts, Inc. (hereinafter “Debtor”) by and through its attorney,

James P. Ehrhard, and respectfully requests that this Honorable Court allow it to extend the time

within which to file its Schedules, Statements, and remaining documents until August 12, 2019.

The current deadline to file such documents is today’s date of July 26, 2019. As grounds

therefore, the Debtor states that he is still procuring the information necessary for the

undersigned counsel to prepare the schedules. In addition, the undersigned counsel will be out of

state from July 28, 2019 through August 4, 2019. No party will be prejudiced by the extension.

        WHEREFORE, the Debtor respectfully requests that this Honorable Court grant an

extension of time to file the Schedules, Statements, and remaining documents until August 12,

2019.

                                                      Respectfully submitted,
                                                      Boston Donuts, Inc.
                                                      By its attorney,

                                                      /s/ James P. Ehrhard
                                                      James P. Ehrhard, Esq.
                                                      BBO # 651797
                                                      Ehrhard & Associates, P.C.
                                                      250 Commercial Street, Ste 410
                                                      Worcester, MA 01608
                                                      (508) 791-8411
                                                      ehrhard@ehrhardlaw.com

Dated: July 26, 2019
  Case 19-41141       Doc 14     Filed 07/26/19 Entered 07/26/19 17:38:55             Desc Main
                                   Document     Page 2 of 3



                                 CERTIFICATE OF SERVICE

        I, James P. Ehrhard, on this 26th day July, 2019, do hereby certify that I served a copy of
the Debtor’s Motion to Extend Time to File Schedules to the parties listed below via first class
mail if not noted as having received electronic service:

       Richard King, Esq.: VIA ECF

       Stephen Murphy, Esq.: VIA ECF




                                                      /s/ James P. Ehrhard
                                                      James P. Ehrhard, Esq.
Case 19-41141   Doc 14   Filed 07/26/19 Entered 07/26/19 17:38:55   Desc Main
                           Document     Page 3 of 3




                    Chase Bank USA
                    PO Box 15298
                    Wilmington, DE 19850
                    Department Of Unemployment Assistance
                    19 Staniford Street
                    Boston, MA 02114
                    Gibsons Dairy Farm
                    50 Sunderland Road
                    Worcester, MA 01604
                    Hometown Bank
                    218R Main Street
                    Webster, MA 01570
                    Internal Revenue Service
                    Insolvency Group
                    PO Box 9112
                    Boston, MA 02203
                    Mass Dept Of Revenue
                    Bankruptcy Unit
                    PO Box 9564
                    Boston, MA 02114
                    Quickstone Capital Solutions
                    1111 North Westshore Boulevard
                    Ste 650
                    Tampa, FL 33607
                    Reinhart Food Service
                    6250 North River Road, Ste 9000
                    Rosemont, IL 60018
                    Riley Foods Company
                    400 Poydraf Street
                    10th Floor
                    New Orleans, LA 70130
